BROWN, District Judge.
I find too much doubt as to the facts in this case to warrant a decree for the libelants. I find that 25 fathoms of chain were pot unreasonable for this scow;* and there is no evidence of knowledge of any displacement of the anchor, or imbedding of the chain, if there was any, such as to require the scow to buoy the anchor, which is not required of vessels in ordinary anchorage ground. I am not satisfied of any such fixed imbedding, or displacement, as being a cause of the loss of the propeller. The *251.change of current being much later than the change of tide, I am not at all sure' that the scow was not on the swing when the accident occurred, as the testimony of one of the scow’s witnesses makes probable; and if so, it was at the tug’s risk that she did not keep at least 150 feet away from the scow. The scow and its owner cannot be held, except for proved negligence; and this is not sufficiently established.
Libel dismissed, without costs.